Title: To George Washington from John Churchman, 29 December 1791
From: Churchman, John
To: Washington, George



1791 December 29th

To the President of the United States of America the following Copy of a Memorial (with a hope it may be found worthy of Patronage) is respectfully submitted by the Subscriber.
To the Honourable Congress of the United States The Memorial of John Churchman Respectfully represents.
That on his application last year, to be enabled to perform a voyage to the northern magnetic point in Baffins Bay, there appeared a difficulty in the way, arising from the want of a fund for the purpose, this difficulty he hopes will disappear on considering the present prosperous state of the Finances.
Thus viewing with pleasure a better prospect of success, he is emboldened to trespass upon the patience of the present enlightened Legislature, & to crave their attention to this object, apprehending it difficult to describe at present one half of the many advantages which may arise to the public, from an enquiry into the nature of this subject.
To examine all the opinions of foreign learned Societies, received since last year would be too tedious, yet in offering a few of these hereunto annexed, he hopes not to be suspected of Ostentation, especially as one Letter concerns the members of Congress.

A Letter from the Princess of Dasch haw President of the Imperial Academy of Sciences at St Petersburg represents this as an important object.
The report made to the Royal Prussian Academy of Sciences & Belles Lettres at Berlin, by their appointed commissioners, says as to the proposed voyage being effected, it is for many reasons worthy of attention.
The report made to the Patriotic Encouraging Society of Arts & commerce at Hamburg by its commissioned members, & that published by the George Augustus University at Gottingen under the inspection of the Royal Society of Sciences there, are proofs of their approbation.
A Letter from the Royal Academy of Sciences at Lisbon, acknowledges the originality & usefulness of this Idea & scheme, & says that both highly deserve to be encouraged.
Other hints from a learned member of several literary Societies in Europe remarks that this expedition to Baffins Bay is much to be wished for.
A report of a committee of the Marine Society of this city may also be considered as a recommendation.
Altho some of the principles of Magnetism still remain a mystery, those already known are certainly of the greatest use to mankind, for if the Citizens of the United States are considered as being divided into two classes, the Landed interest & mercantile Interest, the theory of the magnet must be of the first consequence to each class of citizens, as well in fixing the boundaries of Land as in Navigation.
Do Americans dread any disgrace in case the proposed expedition should miscarry? Surely this would not be the first unsuccessful attempt.
If foreign countries were known to the ancients, they could be of little use, for want of a knowledge of the use of the magnet, which in modern times has brought the most distant nations to converse with each other. Now as the great use of the magnet is universally admitted, should this learned legislature hesitate to patronize the proposed voyage to the northern magnetic point, it is likely that other nations will take the lead.
As the expence will fall too heavy on an individual, it is the ardent wish of your memorialist, that he may not be obliged to quit his native country so dear to him, to seek for patronage in a

foreign Land, for want of so small a sum, as will be sufficient to bring this theory to the test.
At the last session it was also the prayer of your memorialist, that a supplement might be added to the “act for the encouragement of Learning by securing the Copies of Maps, Charts & Books, to the authors & proprietors of such Copies during the terms therein mentioned.” Apprehending the penalty for copying Maps & Charts was so very small, that any person might afford to pay it & have a much greater profit than the author or Proprietor, a committee was appointed to bring in a Bill, but a multiplicity of Business of consequence stood in the way last Session, should this matter now be thought worthy of notice, your memorialist will ever under many obligations hold himself in duty bound.

John Churchman

